


110 HR 6087 IH: To sunset the Federal recognition and acknowledgment

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6087
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Campbell of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To sunset the Federal recognition and acknowledgment
		  process within the Bureau of Indian Affairs of the Department of the Interior,
		  and for other purposes.
	
	
		1.Sunset of administrative
			 recognition of Indian tribes
			(a)Deadline for
			 submission of letter of intentIf, not later than 180 days after receiving
			 notice under subsection (b), a group seeking or eligible to seek Federal tribal
			 acknowledgment under part 83 of title 25, Code of Federal Regulations does not
			 submit a letter of intent to the Secretary, that group shall be barred from
			 petitioning for or receiving status as a federally recognized Indian tribe
			 through any administrative process.
			(b)Notice of need
			 To submit letter of intent
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall notify—
					(A)by first class
			 mail, each group with a pending petition for Federal tribal acknowledgment,
			 active or inactive, of the need to submit a letter of intent to the Secretary;
			 and
					(B)shall publish in the Federal Register the
			 need of any group to submit a letter of intent to the Secretary.
					(2)ContentNotice under paragraph (1) shall state that
			 if, not later than 180 days after the Secretary sends notice by first class
			 mail or by publication in the Federal Register, a group does not submit a
			 letter of intent to the Secretary, that group shall be barred from petitioning
			 for or receiving status as a federally recognized Indian tribe through any
			 administrative process.
				(c)Multiple
			 petitionsWhen multiple
			 petitions are submitted by groups claiming the same name, the Secretary shall
			 inform each group that all such petitions shall receive no consideration and
			 such petitions shall not be considered.
			(d)Expedited
			 denialThe OFA may expedite a
			 finding declining to acknowledge a group if the OFA determines that the group
			 clearly did not demonstrate in the application that the group meets at least 3
			 of the 7 required criteria set forth under part 83 of title 25, Code of Federal
			 Regulations. A group that has an application denied under this subsection may
			 appeal the denial to the Board of Indian Appeals in accordance with part 83 of
			 title 25, Code of Federal Regulations.
			(e)Submission of
			 applicationEach group that
			 is eligible for consideration under part 83 of title 25, Code of Federal
			 Regulations after the 180 day deadline set forth in subsection (a) and that has
			 not been removed under subsection (c) or (d) may submit a complete application
			 to the OFA not later than 12 months after the expiration of the 180 day
			 deadline set forth in subsection (a).
			(f)Deadline for
			 consideration of petitionsNot later than 3 years after the date of
			 the enactment of this Act, the OFA shall complete all final decisions and
			 notifications regarding petitions for Federal recognition under part 83 of
			 title 25, Code of Federal Regulations.
			(g)Sunset of
			 OFANot later than 3 years after the date of the enactment of
			 this Act, or upon the completion of all final decisions by the OFA, whichever
			 is earlier, the Federal Recognition and Acknowledgment Process shall be
			 terminated and no groups shall thereafter be acknowledged as federally
			 recognized Indian tribes through an administrative process.
			(h)Effect on
			 regulations
				(1)In
			 generalWhere in conflict, the deadlines and processes in this
			 Act supercede those set forth in part 83 of title 25, Code of Federal
			 Regulations.
				(2)No change in
			 CriteriaNothing in this Act shall be construed to change the
			 criteria set forth under part 83 of title 25, Code of Federal Regulations or
			 any other policies established by the Department of the Interior to determine
			 whether a group meets the requirements to be a federally recognized Indian
			 tribe.
				(i)DefinitionsIn
			 this section:
				(1)GroupThe term group means an
			 American Indian Group, as that term is used in part 83 of title 25, Code of
			 Federal Regulations.
				(2)Letter of
			 intentThe term letter
			 of intent has the meaning given that term in part 83 of title 25, Code
			 of Federal Regulations
				(3)OFAThe term OFA means the Office
			 of Federal Acknowledgment.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				
